department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-149989-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil 25c --------------------- ------------------------ -------------------------------- dear ------------- i am replying to your fax dated date on the tax_credit for nonbusiness energy_property under sec_25c of the internal_revenue_code the code this letter describes well-established interpretations and principles of tax law without applying them to a specific set of facts this letter is advisory only and has no binding effect with the internal_revenue_service this letter only provides general guidance for determining how to comply with applicable law sec_25c provides a tax_credit for qualified_energy_efficiency_improvements and for residential_energy_property_expenditures qualified_energy_efficiency_improvements include property such as qualifying exterior windows and doors and residential_energy_property_expenditures include property such as qualifying electric heat pumps and air conditioners the credit is available for qualified_property placed_in_service before date recently enacted legislation the tax relief unemployment insurance reauthorization and job creation act of extended the placed_in_service_date until date and made other changes to the credit that are not relevant to this letter to be eligible for the credit the property must meet the efficiency standards required by the law in previous correspondence with you i provided you with information about the energy efficiency standards for energy efficient exterior windows and doors in my previous letters i explained that generally tenant-stockholders in cooperative housing corporations are eligible for these credits in this letter i am responding to your request for clarification about the availability of these credits for cooperative housing corporations a cooperative_housing_corporation is not eligible for these tax_credits for new fenestration or other products that benefit all of the individual tenant-stockholders this credit is a personal individual credit for individual taxpayers and the law specifically allows tenant-stockholders in their individual and personal capacity to claim these tax conex-149989-10 credits the law deems a tenant-stockholder as making his or her proportionate share of the expenditures of the corporation generally the term tenant-stockholder’s_proportionate_share means the proportion that the stock of the cooperative_housing_corporation owned by the particular tenant-stockholder is of the total outstanding_stock of the corporation including any stock held by the corporation thus if property installed in a common area of the cooperative meets the efficiency standards in the law and qualifies for the tax_credit each tenant-stockholder is eligible to claim a tax_credit on the tenant-stockholder’s_proportionate_share of the expenditures of the corporation in addition to the requirement that the property must meet the mandatory efficiency standards however only the proportionate share of the expenditures attributable to the unit that the taxpayer that owns and uses as a principal_residence within the meaning of sec_121 of the code is eligible for the credit eligible tenant-stockholders should not adjust their proportionate share to take into account the share of the expenditures attributable to tenant-stockholders who cannot take the credit because they do not meet the principal_residence requirement as discussed the law treats a tenant-stockholder in a cooperative_housing_corporation as having made his or her proportionate share of any expenditures of the corporation this means that a tenant-stockholder that owns and uses his or her unit as a principal_residence within the meaning of sec_121 will be eligible for the credit based on his or her proportionate share of the qualifying expenses of the corporation a taxpayer residing in a unit with qualifying property only receives a tax_credit based upon that tenant-stockholder’s_proportionate_share of the cooperative’s expenses regardless of the cost of the qualifying property installed in that tenant-stockholder’s individual unit i hope this information is helpful if you have any further questions please contact ------ ------------------------------------------------------------------- or me at --------------------- for assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
